Title: From John Adams to Edmé Jacques Genet, 28 May 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Sir
      
      
       Paris May 28. 1780
       
      
     
     When a great Minister, of an ancient and powerful nation, which has been renowned for its Wisdom and Virtue, as well as Power, arises, in a popular assembly, which is the most conspicuous Theater in the World, and declares, as it were in the face of the Universe, and with an Air of Reflection, of deliberation, and of solemnity, that, Such and Such, are his own opinions of the Truth of Facts and the Probability of future Events, one cannot call in question, his good faith, although We may know his Information to be false, and Judgment erroneous.
     Lord George Germaine, in the debate in the house of Commons, on the Sixth of this month, declar’d that “he flattered himself, the completion of the chief Wish of his Heart, Peace with America, on what he thought, good and honourable Terms for Great Britain, was not far off. That he verily believed, and his Belief was not merely Speculative, but founded, on recent Information, that the moment of conciliation was near. His Lordship described the misery, which the Americans felt at this time, and Stated, that the greatest majority of the People there, were ready, and desirous to return to their Allegiance, but that they were prevented by the Tyranny of those who had got the power of Government into their hands. He did not believe, the Congress would ever treat for peace: but from the Condition of Affairs, in America; from the depreciation of their paper currency; from the poverty, and distress of the Country from the great debt, it groaned under; from the dissatisfaction which all Ranks of people expressed at the Alliance with France; from the little benefit America had derived from that Alliance; from all these considerations, he did believe, that the people of America, the Assemblies of America, would Soon come to terms.”
     In the Phrase “good and honourable Terms for great Britain,” there may be some ambiguity: but there can be no reasonable doubt, that his Lordship meant, either to return to their allegiance to Great Britain, or at least, to make a Peace with her separate from France.
     Whether the Americans ever will agree to Such Terms, or not, being a question concerning a future Event, cannot be decided by Witnesses, nor in any other Way, than by probable Arguments. There is one Argument, which his Lordship does not appear to have considered. It is of some Weight. It is this. That in order to return to their Allegiance, to the King of England, or make a Peace with him; Separate from France, they must involve themselves, in a certain War, with France and Spain, at least, and, indeed, according to present appearances, with Russia, Sweeden, Denmark, and Holland and Portugal; for every one of these appears to be as decided, against the Claims, Pretensions and Usurpations of Great Britain, upon the Seas as France and Spain, are. There is not an American Merchant, Yeoman Tradesman, or Seaman, but what knows this or will know it very soon. Americans must therefore be destitute of that common share of Reason which God has given to Men, to exchange the Friendship of all the nations of the World for their Enmity, merely for the Sake of returning to a Connection with Great Britain, which could not protect them, and which they have the best reasons to dread as the greatest Evil that could befal them, from the unheard of Tyrannies and Cruelties they have already experienced from her. His Lordship is desired to consider this, and to ask himself, if he was an American, whether he would wish to run under the broken, falling Fragments, of an Empire that is dashed to Pieces, like a China Vase, and commence a fresh War, against a Combination of all the nations of the World, who now discover a degree of Esteem and regard for America?
     If the Americans are as miserable as his Lordship represents them, will they be likely to increase that misery, and make it indefinite or perpetual, by espousing the Cause of a ruined Empire, and going to War, with half a dozen, that are not ruined?
     If We believe the Testimonies of Witnesses, who come from all parts of America, We shall be convinced that his Lordship deceives himself. Every Man from that country who knows, the Principles and opinions of the People, declares, that they are, with an Unanimity that is unexampled in any other Revolution, firmly determined, to maintain their Sovereignty, and their Alliances, and that there is nobody in America that whispers a Wish of returning to the Government of Great Britain, or of making a Seperate Peace. But if his Lordship was a candid Enquirer after Truth, and had a mind Sufficiently enlightened to discover the means that are in the Power of all men, of obtaining it, he might detected his Error. There are certain Marks, by which the opinions, Inclinations, and Wishes of a People may, with infallible Certainty be discovered, without recurring to Witnesses, or to remote arguments.
     The Press; the Towns; the Juries; and the Assemblies, to mention, no more are four Sources, from whence an unerring demonstration of the true Sentiments of the People of America, may be drawn.
     There is not in any nation of the World, So unlimited a Freedom of the Press, as is now established in every State of America, both by Law and Practice. Every Man in Europe, who reads their Newspapers, must See it. There is nothing, that the People dislike, that they dont attack. They attack Governors and Magistrates of every denomination, officers and Generals of the Army of every Rank, assemblies and Councils, Members of Congress and Congress itself, whenever they dislike their Conduct. But I appeal to every Newspaper, upon the Continent, whether one Paragraph, one Wish, or one Hint of returning to the Government of Great Britain, or making a Seperate Peace, has ever appeared. The Towns, in America, are small districts of Territory, on an Average, perhaps Six miles Square by the ancient Laws of the Country, which are Still in force, any Seven Inhabitants of one of these Towns have a right to demand of the Magistrates a public assembly, of all. There are necessarily, several of these Townmeetings, every year—and generally, a great number of them. In these assemblies every Man, high and low; every Yeoman, Tradesman, and even day Labourer, as well as every Gentleman and public magistrate, has a right to vote and to speak his sentiments of public Affairs; to propose measures; to instruct their Representatives in the Legislature &c. This right was constantly, and frequently, used, under the former Government, and is now, much more frequently used, under the new. The World has Seen some hundreds of Sets of these Instructions to Representatives, under the former Government, wherein they enjoined, an open Opposition to Judges, Governors, Acts of Parliament, King, Lords and Commons of Great Britain. What is there now, to prevent them from opposing Congress? Nothing. Has a Single Vote of one of these Towns been read, or one Speech heard, proposing, or uttering a Wish to return to the Government of Great Britain? Not one. Is not this then a demonstration of the Sentiments of the People?
     Juries, in America, were formerly, another organ, by which the Sentiments of the People were conveyed to the Public. Both grand Juries and petit Juries, have expressed themselves, in Language, Sufficiently bold and free, against Acts of Parliament, and the Conduct of Great Britain: but has any one ever uttered a Word against Congress, or the Assemblies, or the Judges under their new Governments, or a Wish to return to the Obedience of England? Not one.
     But it is said, that the Paper money, embarrasses Congress. What then? Does this tend to make them dissolve their Union? to violate their Alliances? Would the Paper Money embarrass Congress, less, if they had a War to maintain against France and Spain, than it does now? Would not the Embarrassment be much greater. Does the Paper money, prevent the Increase and the Population of the States? No. Does the War prevent it? No. Both the Population and the Property, have increased, every Year, Since the War began. And all the Efforts of Great Britain, cannot prevent it. On the Contrary, has the Wealth and Population of Great Britain increased has her Commerce increased? has the political Weight of the nation in the Scales of Europe increased? Let a melancholly Briton tell.
     His Lordship talks about the Misery, of the People, in America. Let him look at home and then Say, where is Misery— where the hideous Prospect of an internal civil War, is added to a War with all the World? The Truth is that Agriculture and Manufactures, not of Luxuries but of Necessaries, have been so much increased, by this War, in America that it is much to be doubted whether they ever fed and cloathed themselves more easily or more comfortably. But besides this, the immense depredations they have made upon the British Trade, have introduced vast quantities, of british Merchandizes of every Sort—and in Spight of all the Exertions of the British fleet, their Trade is opening and extending with various Countries every year, and Britain herself is forced to aid it, and will be more and more, a recent Proof of which, is the Permission to import American Tobacco into the Kingdom, from any Part of the World in Neutral Bottoms. The great debt is also mentioned. Do the Americans pay an Interest for this debt? Is . . . necessary of Life taxed to Perpetuity to pay this Interest? Is the whole debt, equal in Proportion to their Abilities, to the Debt of England? Would the debt be rendered less, by joining Great Britain against France and Spain? Would the War against France and Spain be shorter? less bloody? or less expensive than the War against England? By returning to England, would not their debt, be ten times more burdensome? This Debt, is as nothing to America, give her Peace. Let the Americans, trade freely with one another, and with all other nations, and this debt, would be but a feather. Let them come under Great Britain again, and have the Communication between one Colony and another obstructed as heretofore, and their Trade confined to Great Britain as heretofore, and this Debt would be an heavier Milstone about their Necks, than that of England is about hers.
     A general Repugnance to the Alliance with France is mentioned. A greater Mistake was never made. On the contrary, every Step of Congress, every Proceeding of every assembly upon the Continent; every Speculation in the Newspapers, demonstrates the high Sense they have of the Importance of this Alliance. It is said that this alliance has been of little Utility. Has it not employed the British Army? has it not cut out work enough for the British navy? has it not wasted for England her annual twenty millions? has it not prevented all these from being employed against America? has it not given Scope to American Privateers? has it not protected American Trade? has it not hurt that of Great Britain? has it not engaged Russia, Holland, Sweeden, Denmark and Portugal, at least to a Neutrality, at least has it not contributed much to these vast Advantages to America? has it not taken away from Great Britain the Dominion of the Sea? It is true the alliance might have been of more Utility, with the Same Expence, if France and Spain had sooner adopted the Policy, of sending more of their Forces to America. But they are now so well convinced of it, that unless Miracles are wrought to prevent it the World America and great Britain too will see more of the Effects of this Alliance. Let Britain tremble for the Consequences of her own Folly and her own Crimes.
     His Lordship Says that the People, would return to their Allegiance, if they were not prevented by the Tyranny of those, who have seized upon Power. This is only proper to raise a Smile. What Power have they seized? in a Country, where every Man between Sixteen and Sixty Years of Age belongs to a legal established Militia, and has Arms in his Hands. Where this Militia is governed Only by Men that this very Militia choose every Year. Where the Assemblies Senates and Governors are chosen every Year, by this very Militia. Where the Congressis also elected every year by these asemblies and can be removed by them at any time, holding only such power as is granted it by that militia? It is said that the Congress is maintained in its power by the army, but his Lordship in his wisdom represents the Continental Army as too weak to match the British army? What would become of it then, if a major part of the militia were to join the British army? With or without the British if the militia were to turn their arms against the Continental Army, they could crush their opponent besides the Continental Army, only occupies, a few Spots of two or three states and is devoted to restricting the British Army to their Fortresses and to the Protection of their men of war and can have no Influence upon 9 or 10 whole states, which have none of their troops.
     His Lordship concludes with a distinction, if possible less founded than his assertions. He says that Congress will never treat, but the assemblies will. Where does his Lordship find the Ground of the Difference, between the Congress and the Assemblies? Are not the members of Congress made of the same Clay? Are they not themselves, Members of the Assemblies? Are they not the Creatures of the assemblies? Are they not annually created? Are they not dependent every moment upon the Assemblies for their Existence? have not the Assemblies a right to recall them, when they please and appoint others? have not the Assemblies a Constitutional Right to instruct them, how to act? if they do not obey these Instructions, cannot the Assemblies displace them, and appoint others, who will be more obedient? if the Assemblies desired a Reconciliation, with Great Britain, could they not appoint a Congress who desired it, too? if the People desired such a Reconciliation could not they appoint Assemblies that would endeavour to effect it?
     But I have been too long. His Lordship betrays such Misinformation of Facts; such an Inattention to those obvious Marks of the Feelings of a People, which are infallible Indications of their designs; and such a Want of knowledge of the Laws and Constitutions of the united States of America; as excite Astonishment in an impartial Examiner, and a real Commisseration for the unhappy nation, which Seems devoted to destruction from his Errors and Delusions.
     I have the Honour to be, with great Regard, sir, your most obedient and most humble servant
     
      John Adams
     
    